Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephone interview with Mr. Michael E. Monaco (Reg. No. 52,041) on August 11, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-20 are amended as presented below:
1. (Currently Amended) A method for selecting, by a user equipment (UE), a public land mobile network (PLMN) in a wireless communication system, the method comprising: 
in a manual network selection mode, displaying at least one first PLMN item respectively corresponding to at least one first PLMN on a display of the UE; 
based on an input for a second PLMN item of the at least one first PLMN item being received, controlling a communication module of the UE to attempt to a registration on a second PLMN corresponding to the second PLMN item; 
based on the registration on the second PLMN failing, displaying, on the display, at least one third PLMN item that provides attach for a restricted local operator service (RLOS) and respectively corresponds to at least one third PLMN included in an RLOS PLMN list configured to a universal subscriber identity module (USIM) of the UE; and 
based on an input for at least one fourth PLMN item of the at least one third PLMN item being received, controlling the communication module to initiate a registration for attach for at least one RLOS of at least one fourth PLMN corresponding to the at least one fourth PLMN item,
wherein the at least one third PLMN item is displayed based on the at least one third PLMN being found by the UE,
wherein the registration for attach for the at least one RLOS of the at least one fourth PLMN is initiated sequentially in order of at least one signal strengths measured between each of the at least one fourth PLMN and the UE.   
2. (Original) The method of claim 1, wherein displaying the at least one third PLMN item comprises: 
 displaying, on the display, the at least one third PLMN item and at least one switch for selecting each of the at least one third PLMN item. 
3. (Currently Amended) The method of claim 2, wherein initiating the registration for the attach for the at least one RLOS of the at least one fourth PLMN comprises: 
based on an input for a switch for selecting the at least one fourth PLMN item among the at least one switch being received, initiating the registration for the attach for the at least one RLOS of the at least one fourth PLMN. 
4. (Previously Presented) The method of claim 3, wherein the at least one switch includes: 
all selection switches configured to select all the at least one third PLMN item; and 
at least one individual selection switch configured to select each of the at least one third PLMN item. 
5. (Previously Presented) The method of claim 1, further comprising: 
displaying, on the display, a first icon indicating that a registration on the first PLMN has failed.   
6. (Previously Presented) The method of claim 1, further comprising: 
displaying, on one area of the display, a second icon indicating that the attach for the at least one RLOS of the at least one fourth PLMN has been accepted. 
7. (Currently Amended) The method of claim 1, wherein displaying, on the display, the at least one third PLMN item comprises: 
based on the registration on the second PLMN failing, displaying, on the display, a first tab for receiving whether there is attach for an RLOS; and  
based on an input for the first tab being received, displaying the at least one third PLMN item on the display.  
8. (Currently Amended) The method of claim 1, further comprising: 
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying, on the display, a first text for receiving whether to initiate a call to a RLOS center of the at least one fourth PLMN; and 
based on an input for the first text being received, controlling the communication module to initiate the call to the RLOS center of the at least one fourth PLMN.  
9. (Currently Amended) The method of claim 1, further comprising: 
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying a second text for inquiring whether to display information related to the at least one fourth PLMN; and 
based on an input for the second text being received, displaying information related to the at least one fourth PLMN on the display.
10. (Currently Amended) The method of claim 1, further comprising:  
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying, on the display, ongoing state information for the at least one RLOS of the at least one fourth PLMN.  
11. (Currently Amended) A user equipment (UE) selecting a public land mobile network (PLMN) in a wireless communication system, the UE comprising:  
a communication module; 
a display; 
at least one processor; and 
at least one computer memory operationally connected to the at least one processor,
wherein the at least one computer memory is configured to store instructions that allow the at least one processor to:  
in a manual network selection mode, display at least one first PLMN item respectively corresponding to at least one first PLMN on the display; 
based on an input for a second PLMN item of the at least one first PLMN item being received, control the communication module and attempt to a registration on a second PLMN corresponding to the second PLMN item; 
based on the registration on the second PLMN failing, display, on the display, at least one third PLMN item, that provides attach for a restricted local operator service (RLOS) and respectively corresponds to at least one third PLMN included in an RLOS PLMN list configured to a universal subscriber identity module (USIM) of the UE; and 
based on an input for at least one fourth PLMN item of the at least one third PLMN item being received, control the communication module and initiate a registration for attach for at least one RLOS of at least one fourth PLMN corresponding to the at least one fourth PLMN item,
wherein the at least one third PLMN item is displayed based on the at least one third PLMN being found by the UE,
wherein the registration for attach for the at least one RLOS of the at least one fourth PLMN is initiated sequentially in order of at least one signal strengths measured between each of the at least one fourth PLMN and the UE.  
12. (Original) The UE of claim 11, wherein displaying the at least one third PLMN item comprises:
displaying, on the display, the at least one third PLMN item and at least one switch for selecting each of the at least one third PLMN item. 
13. (Currently Amended) The UE of claim 12, wherein initiating the registration for the attach for the at least one RLOS of the at least one fourth PLMN comprises: 
based on an input for a switch for selecting the at least one fourth PLMN item among the at least one switch being received, initiating the registration for the attach for the at least one RLOS of the at least one fourth PLMN.
14. (Previously Presented) The UE of claim 13, wherein the at least one switch includes: 
all selection switches configured to select all the at least one third PLMN item; and 
at least one individual selection switch configured to select each of the at least one third PLMN item. 
15. (Previously Presented) The UE of claim 11, further comprising: 
displaying, on the display, a first icon indicating that a registration on the first PLMN has failed.  
16. (Previously Presented) The UE of claim 11, further comprising: 
displaying, on one area of the display, a second icon indicating that the attach for the at least one RLOS of the at least one fourth PLMN has been accepted. 
17. (Currently Amended) The UE of claim 11, wherein displaying, on the display, the at least one third PLMN item comprises: 
based on the registration on the second PLMN failing, displaying, on the display, a first tab for receiving whether there is attach for an RLOS; and  
based on an input for the first tabbeing received, displaying the at least one third PLMN item on the display. 
18. (Currently Amended) The UE of claim 11, further comprising: 
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying, on the display, a first text for receiving whether to initiate a call to a RLOS center of the at least one fourth PLMN; and 
based on an input for the first text being received, controlling the communication module to initiate the call to the RLOS center of the at least one fourth PLMN. 
19. (Currently Amended) The UE of claim 11, further comprising: 
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying a second text for inquiring whether to display information related to the at least one fourth PLMN; and 
based on an input for the second text being received, displaying information related to the at least one fourth PLMN on the display. 
20. (Currently Amended) The UE of claim 11, further comprising:  
based on the attach for the at least one RLOS of the at least one fourth PLMN being accepted, displaying, on the display, ongoing state information for the at least one RLOS of the at least one fourth PLMN.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 10-11) filed on 07/19/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 07/19/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “based on an input for at least one fourth PLMN item of the at least one third PLMN item being received, controlling the communication module to initiate a registration for attach for at least one RLOS of at least one fourth PLMN corresponding to the at least one fourth PLMN item,
wherein the at least one third PLMN item is displayed based on the at least one third PLMN being found by the UE,
wherein the registration for attach for the at least one RLOS of the at least one fourth PLMN is initiated sequentially in order of at least one signal strengths measured between each of the at least one fourth PLMN and the UE.”, in conjunction with other claim elements as recited in claim 1.
Regarding claim 11, In addition to Applicant’s remarks and amendments filed on 07/19/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “based on an input for at least one fourth PLMN item of the at least one third PLMN item being received, control the communication module to initiate a registration for attach for at least one RLOS of at least one fourth PLMN corresponding to the at least one fourth PLMN item,
wherein the at least one third PLMN item is displayed based on the at least one third PLMN being found by the UE,
wherein the registration for attach for the at least one RLOS of the at least one fourth PLMN is initiated sequentially in order of at least one signal strengths measured between each of the at least one fourth PLMN and the UE.”, in conjunction with other claim elements as recited in claim 11.
Claims 2-10 and 12-20 are allowable based on dependency on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645